DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 13 – 16, 20 and 29 – 31 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks dated February 3, 2022 to claims 13 – 16, 20 and 29 – 31 in regards to rejection of Berre (EP 1176069 A2) in view of Wattier (U.S. Patent No. 4,622,711) and Heinrich (EP 0779191 A1) are found to be persuasive and after further consideration, independent claim 13 is allowable. 
Although Berre in view of Wattier and Heinrich generally teach a windshield wiper system with the limitations of the claims, Berre, alone or in combination with Wattier and Heinrich do not teach, suggest or make obvious a third connecting member comprises a V- link, the swing link movably coupled between the connecting rod and the V-link, wherein the V-link comprises V-link members, wherein the wiper arm comprises a first arm member and a second arm member, and wherein the V-link members are connected to first and second arm members, with the additional elements of the claim as required by claim 13.  
Further, additional search disclosed EP 2377731 A1 to Franchi, wherein Franchi teaches a windshield wiper system and a link member, however, the link member links only one arm and not two.
Claims 14 – 16, 20 and 29 – 31 are allowable as being dependents of allowed claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723